DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1, 9 and 17 recite “generating, by the one or more processors, training data based on a formal method that uses a mathematical model”, or similar features. However, applicants’ specification fails to give any example of a Mathematical model which could be used for the generating step, and as such, would require undue experimentation for one having ordinary skill in the art to make and use the invention.  As such, this rejection is proper. 
Further, the claims recite a training using the training data developed in the above discussed generating step.  However, as discussed above there no enablement of the generating step, and as such there is also no enablement of the training step, which also affects the rest of the claimed features. Thus, the features of claims 1, 9 and 17 are not enabled. 
The dependent claims 2-8, 10-16 and 18-20 are rejected as being dependent on a rejected base claim. 

Claims 1, 9 and 17 recite “reporting, by the one or more processors, a planning solution…”, or similar features. However, applicants’ specification fails to give any example of a planning solution, or how it is reached. The issues of enablement is further compounded by the lack of details regarding the above described “formal method”, and “training”.  As such, the claimed features would require undue experimentation for one having ordinary skill in the art to make and use, and as such are not enabled.  
Claims 2-8, 10-16 and 18-20 are rejected as being based on a rejected base claims. 
For claim interpretation, due to the lack of written description, the examiner would be forced to guess as to the meanings of the claim terms and as such no art rejections are given. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected because the claimed invention is directed to data manipulation without significantly more. Claims 1, 9 and 17 recite an algorithm, using the algorithm and ultimately providing manipulated data as a result of the data in the “reporting a planning solution”, which is merely a data manipulation step. This judicial exception is not integrated into a practical application because the features recited merely manipulate data. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because any computer structure is recited a generic computer, including memory and processors, microgrids. Thus, the claims merely recite a judicial exception that is not integrated into a practical application and this rejection is proper. 
	The dependent claims further add to the data manipulation and do not include a practical application.  

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G BACHNER whose telephone number is (571)270-3888.  The examiner can normally be reached on Monday-Friday, 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT G BACHNER/Primary Examiner, Art Unit 2898